DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/KR2018/014207 filed on 11/19/2018 which claims priority to KR10-2018-01379644, filed on 11/9/2018 and KR10-2017-0156527, filed on 11/22/2017. Applicant has filed certified copies of the priority documents, but has not filed English translations of the priority documents. 

Requirement for Restriction
	Applicant’s election of the method claims, without traverse, dated July 13, 2021 is hereby acknowledged. Applicant’s election of “the sequence from 98289604 to 98290404 on chromosome #8”, without traverse, dated July 13, 2021 is hereby acknowledged.

Status of the Claims
	Claims 1 and 5-13 are pending. Claims 8-13 are withdrawn as being drawn to nonelected subject matter. Claims 1 and 5-7 are examined.

Drawings
The drawings are objected to because FIG. 2 is illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5-7 are indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of claim 1 is directed to a method for assessing the prognosis or risk of liver cancer. However the claim only provides for measuring the methylation level of a CpG site. Thus, it is not clear if applicant intends to cover any method for measuring the methylation level of a CpG site, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5- 7 are rejected under 35 USC §101 because the claimed invention is directed to methods that recite an abstract idea and a natural correlation, without significantly more. 
Question 1
	The claimed invention is directed to a method that recites an abstract idea and a law of nature/natural phenomenon.
Question 2A – Prong 1
	Claims 1 and 5-7 recite the patent ineligible concept of a natural phenomenon. Claim 1 appears to recite a correlation between the methylation level of a CpG site and the prognosis or risk of liver cancer. The association between the methylation level of a CpG site and the prognosis or risk of liver cancer is a law of nature/natural phenomenon. The correlation between the methylation level of a CpG site and the prognosis or risk of liver cancer is a correlation that preexists in the human subject which is an unpatentable phenomenon. This correlation is merely a mental step and does not require the user to do anything in light of the correlation. The correlation between the methylation level of a CpG sites and the prognosis or risk of liver cancer amounts to no more than an ‘instruction to apply the natural law’ and fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself”.  
Claim 7 recites the patent ineligible concept of an abstract idea. Claim 7 is directed towards comparing the methylation level of a sample with a methylation level in a normal control. The step of comparing is a mental process that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that 
Question 2A – Prong 2
This judicial exceptions are not integrated into a practical application because the claims do not recite any additional elements that integrate the judicial exceptions into practical application of the exceptions. Claim 1 requires the additional steps of isolating DNA from a sample and measuring the methylation level of a CpG site of the sequence from 98289604 to 98290404 on chromosome #8. These steps are performed to gather data for the judicial exception. They are thus extra-solution activity, and do not integrate the judicial exceptions into practical application. Claims 5 and 6 are merely data gathering steps for performing the judicial exception, and are thus extra-solution activity. Claim 7 is directed solely to a judicial exception of comparing the methylation level with a methylation level in a normal control, without any additional steps, and thus does not integrate the judicial exceptions into practical application. 
Accordingly, claims 1 and 5-7 are directed towards judicial exceptions.
Question 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. Claim 1 includes the additional steps of isolating DNA from a sample and measuring the methylation level of a CpG cite of the sequence from 98289604 to 98290404 on chromosome #8. The sequence from 98289604 to 98290404 on chromosome #8 includes cg18233405 (instant specification p. 24). US 2017/0175205 to Toung et al. 
Further, it is well established that the mere physical or tangible nature of additional elements such as the steps of isolating DNA and measuring methylation levels do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g, Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
Even when viewed as a combination, the additional elements of the claims fail to transform the exceptions into patent-eligible applications of the exceptions. Thus, claims 1 and 5-7 as a whole do not amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of assessing the prognosis or risk of liver cancer and 
	For those reasons claims 1 and 5-7 are rejected under section 101 as being directed to non-statutory subject matter.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. BMC Medical Genomics (2015) 8:28 (12 pages) (hereinafter “Shen”).  
Shen investigated associations of DNA methylation in hepatocellular carcinoma (Shen, Abstract). Shen teaches bisulfite treatment was performed on 1µg of DNA from 66 frozen hepatocellular carcinoma tissues (Shen p. 2/12). Shen teaches measuring the methylation level of several CpG sites located within the TSPYL5 gene (Shen pp. 3-4, Table 1). Shen teaches the genomic region around the TSPYL5 gene is chr8: 
Regarding claim 5, Shen teaches bisulfite treatment was performed on 1µg of DNA from 66 frozen hepatocellular carcinoma tissues (Shen p. 2/12).
Regarding claim 6, Shen teaches a total of 29 CpG amplicons covering 20 genes were sequenced by target bis-seq (Shen p. 3/12). 
Regarding claim 7, Shen teaches comparing the methylation level of CpG sites in the TSPYL5 gene with non-tumor tissues (Shen Table 1).

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui et al. Dig Dis Sci (2016) 61:149-157 (hereinafter “Qui”), as evidenced by Shen et al. BMC Medical Genomics (2015) 8:28 (12 pages) (hereinafter “Shen”).
Qui teaches hypermethylation of TSPYL5 could serve as a methylated biomarker to predict recurrence and metastasis for hepatocellular carcinoma patients (Qui p. 149). Qui analyzed liver tissue (Qui p. 150). Qui teaches extracting DNA from the FFPE samples (Qui p. 150). Qui teaches methylation analysis of TSPYL5 in hepatocellular carcinoma samples (Qui Fig. 1A). The TSPYL5 gene is inclusive of the claimed genomic region of the sequence from 98289604 to 98290404 on chromosome #8, as evidenced by Shen (discussed above). Thus, Qui teaches measuring the methylation level of a CpG site of the sequence from 98289604 to 98290404 on chromosome #8 in the isolated DNA.
Regarding claim 5, Qui teaches analyzing methylation levels from hepatocellular carcinoma tissues (Qui, Abstract).
Regarding claim 6, Qui teaches measuring the methylation levels by quantitative PCR (Qui p. 151).
Regarding claim 7, Qui teaches the methylation levels of TSPYL5 were analyzed in 188 HCC tissues, 163 matched adjacent non-tumor tissues, and 29 normal liver tissues (Qui, Abstract). 

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0175205 to Toung et al (hereinafter “Toung”).
Toung teaches a method of assessing diagnostic or prognostic information to identify liver pathologies (Toung para. [0032]). Toung teaches providing genomic DNA from blood of an individual suspected of having cancer and detecting methylation states for a plurality of sites in the test genomic DNA (Toung para. [0012]). Toung teaches methylation of genomic CpG positions in a sample can be detected using an array of probes (Toung para. [0073]). A variety of commercially available array-based products for detection of methylation can used, including the Methylation EPIC BeadChip (Toung para. [0075]). Toung teaches useful methylation sites that can be evaluated for methylation state include the selected CpG sites of the Pan Cancer Panel set forth in Table 1 (Toung para. [0126]), including cp18233405 (Toung Table 1 p. 57).
Regarding claim 5, Toung teaches genomic DNA from blood (Tuong para. [0012]).
Regarding claim 6, Toung teaches detecting methylation using Methylation EPIC BeadChip (a DNA chip assay) (Toung para. [0075]).
Regarding claim 7, Toung teaches determining, for each of the sites, the methylation difference between the test genomic DNA and the reference genomic DNA (Toung para. [0011]).

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villanueva et al. Hepatology (2015) 61:6 1945-1955 (hereinafter “Villanueva”).
Villanueva teaches generating a methylation-based prognostic signature in patients with hepatocellular carcinoma (Villanueva, Abstract). Villanueva teaches analyzing tumor tissue samples from 304 patients, and methylome profiling was done with the Illumina HumanMethylation450 array (Villanueva, Abstract). The Illumina HumanMethylation450 array includes Cg18233405.
Regarding claim 5, Villanueva teaches tumor tissue samples (Villanueva, Abstract).
Regarding claim 6, Villanueva teaches methylation profiling was performed with the Illumina Infinium HumanMethylation450 BeadChip array (a DNA chip assay) (Villanueva, p. 1947).
Regarding claim 7, Villanueva teaches studying differential methylation between hepatocellular carcinoma and normal liver tissue (Villanueva p. 1947).

No claims are allowed.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 20, 2021